          Case 1:20-cr-00564-JPO Document 31 Filed 05/07/21 Page 1 of 2



                                                                                           Michael Kelly

                                                                                             Akerman LLP
                                                                                       The Victor Building
                                                                           750 9th Street, N.W., Suite 750
                                                                                  Washington, DC 20001

                                                                                         T: 202 393 6222
                                                                                         F: 202 393 5959

                                                     May 7, 2021


BY ECF

The Honorable J. Paul Oetken
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     United States v. Craig Zabala, 20 CR 564 (JPO)

Dear Judge Oetken:

       I represent Defendant Craig Zabala in the above-referenced matter. I am writing to
request that the Court change the reporting date for Mr. Zabala from Monday, May 17, 2021 to
Tuesday, June 1, 2021.1 On February 5, 2021, the Court sentenced Mr. Zabala to a term of
twenty-four months of imprisonment and ordered him to surrender no later than 2 pm on May
17, 2021 at a facility designated by the Bureau of Prisons. The Court initially recommended that
Mr. Zabala be placed at FCI Lompoc in California, but later changed that recommendation to
FCI Otisville based on the new circumstances identified in my letter of February 22, 2021. ECF
27.

        As of the date of this letter, neither Mr. Zabala nor I have received a final notification
from the BOP as to where he must report to serve his sentence. The BOP has provided an
informal notification to Mr. Joshua Naftalis, the AUSA responsible for the matter, that Mr.
Zabala has been assigned to Lompoc in California. However, it was not clear from that informal
notification whether the BOP had received the Court's subsequent recommendation to assign Mr.
Zabala to Otisville. At Mr. Zabala's request, Mr. Naftalis agreed to inquire about the issue with
the BOP and is awaiting a response.

         A fifteen-day extension would provide the BOP with additional time to designate an
institution and ensure that the Court's revised recommendation has been received and considered
by the BOP. It would also allow Mr. Zabala to voluntarily surrender at the institution ultimately


1
       Monday, May 31, 2021, is Memorial Day, a government holiday.
akerman.com                                     1
         Case 1:20-cr-00564-JPO Document 31 Filed 05/07/21 Page 2 of 2




designated by the BOP in an orderly fashion.

        I consulted with Joshua Naftalis, who informed me that the government does not oppose
this request. Thank you for your consideration of this request.

                                                   Respectfully submitted,

                                                   /s/ Michael Kelly

                                                   Michael Kelly

cc:    Joshua Naftalis, AUSA




                                               2
